GISTARVE RUFFIN, JR.,                                  No. 68248 v
                                         Appellant,
                                     vs.
                       THE STATE OF NEVADA,
                                         Respondent.



                                            ORDER DISMISSING APPEALS

                                   These are pro se appeals from judgments of conviction.
                       Second Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                                   The notices of appeal were untimely filed. NRAP 4(b); NRS
                       34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                       fails to vest jurisdiction in this court, Lozada u. State, 110 Nev. 349, 352,
                       871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                       these appeals, and we
                                   ORDER these appeals DISMISSED.




                                               Parraguirre



                       Douglas


                       cc: Hon. Jerome M. Polaha, District Judge
                            Gistarve Ruffin, Jr.
                            Attorney General/Carson City
                            Washoe County District Attorney
                            Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA


             c4riek,
                                                             2
(0) 1947A